DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the process, “further comprising removing the photoresist layer, the etch stop layer, and the hard mask layer” as claimed in claim 22  must be shown or the feature(s) canceled from the claim(s). Drawing filed 09/09/2020 shows removing photoresist layer 261 in Figs 8-9 but does not show further removing  etch stop layer ESL 251 and hard mask layer 241 from the structure of Fig. 9 as claimed. Fig. 10 flow chart also does not show such  steps after step 1008. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites,” …and performing additional etching processes, comprising: exposing the hard mask layer, the first ESL, and the dielectric layer in the first plurality of openings and sequentially in the second plurality of openings”. However, “exposing the hard mask layer, the first ESL and the dielectric layer in the first plurality of openings” is also part of “sequentially in the second plurality of openings” since it is part of the same third etching process that exposes the hard mask layer 241 in the second openings (see Fig. 6 and third, fourth and fifth etching process in claim 2). Therefore relating the term “sequentially” in the second openings is confusing here. It is not clear if applicant intends to recite “and performing additional etching processes, comprising: exposing the hard mask layer, the first ESL, and the dielectric layer in the first plurality of openings and [[sequentially]] in the second plurality of openings” OR “…and performing additional sequential etching processes, comprising: exposing the hard mask layer, the first ESL, and the dielectric layer in the first plurality of openings and [[sequentially]] in the second plurality of openings”. For examination purpose, examiner is considering the later interpretation.
Claim 3 recites “wherein performing the fourth etching process comprises etching through the first ESL in the second plurality of openings”. However, paragraph [0047] describes  Fig. 7  as the structure after fourth etching process and Figs. 6-7 show fourth etching is performed through the second ESL 251 and not through the first ESL 231 in the second plurality of openings 714. Etching through first ESL 231 is done in later fifth etching process to form the structure of Fig. 8. It is not clear whether it was intended to claim “wherein performing the fourth etching process comprises etching through the [[first]] second ESL in the second plurality of openings” OR  “wherein performing the fourth etching process comprises etching [[through]] to expose the first ESL in the second plurality of openings” as shown in Fig. 7. For examination purpose, examiner is interpreting the former.
Claim 6 recites “….performing a planarization process on the first ESL and disposed conductive material”.  Paragraph [0049] describes a planarization process to remove overflow conductive material on top surface of second ESL 251 and NOT on the first ESL 231. It is not clear if it is intended to claim  “further comprising performing a planarization process on the [[first]] second ESL and disposed conductive material” or a different process. For examination purpose, examiner is considering former interpretation.
Claim 12, lines 14-16 recites “….exposing the dielectric layer …..sequentially in the second plurality of openings”. The term “sequentially” is confusing here since it does not claim other processes to interpret the step of exposing dielectric layer in the second plurality of openings in a sequence. It appears exposing the hard mask layer 241,Fig. 6, first ESL 231, Fig. 7 and  dielectric layer 211, Fig. 8 are sequentially performed. Therefore, it is not clear if it is intended to claim “…..exposing the dielectric layer ……[[sequentially]] in the second plurality of openings” OR  “……exposing hard mask layer, the first ESL, and the dielectric layer……sequentially in the second plurality of opening”.  Claim 1 similarly recites “exposing the hard mask layer, the first ESL, and the dielectric layer in the first plurality of openings and sequentially in the second plurality of openings”. Accordingly, examiner is interpreting the later interpretation.
Claim 12, lines 17-18 recites “disposing conductive material in the first and second pluralities of openings and on the conductive layer of the lower and upper level staircase structures, respectively”. The limitation “the conductive layers” has an antecedent base issue. For examination purpose, examiner is considering the recitation as “and disposing conductive material in the first and second pluralities of openings and on [[the]] conductive layers of the lower and upper level staircase structures, respectively” according to Fig. 9 of drawing.
Claim 18, lines 15-16 recites, “exposing the contact pad in the first plurality of openings”. However, Fig. 8 appears to show, contact pad 212 is exposed to only to one opening 812 and not plurality of openings 812. Therefore, it is not clear if it is intended to claim “exposing the contact pad in an opening of the first plurality of openings” or different steps . For examination purpose, examiner is considering the former interpretation.
Claims 2-11 are rejected being dependent on claim 1
Claims 13-17 are rejected being dependent on claim 12.
Claims 19-22 are rejected being dependent on claim 18.





Allowable Subject Matter
Claims 1-22  are objected to would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and pending withdrawal of drawing objection, as set forth in this office action. 

With respect to claim 1, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

 “disposing a second ESL  on the hard mask layer; performing a first etching process to form a first plurality of openings in the second ESL, wherein the first plurality of openings are formed above the lower level staircase structure; performing a second etching process, comprising: extending the first plurality of openings into the hard mask layer; and forming a second plurality of openings in the second ESL, wherein the second plurality of openings are formed above the upper and lower level staircase structures; and performing additional etching processes, comprising: exposing the hard mask layer, the first ESL, and the dielectric layer in the first plurality of openings and sequentially in the second plurality of openings”
WANG (US 2019/0157280 A1) discloses, A method for forming a three-dimensional (3D) memory structure (Fig. 6), comprising: forming a dielectric layer (211, Fig. 2) on a substrate (202); forming upper level and lower level staircase structures in the dielectric layer (top pair of staircases including 238 and bottom pair of staircases including 240); disposing a first etch stop layer (ESL) on the dielectric layer (para [0039], 211 may include etch stop layer); disposing a hard mask layer on the first ESL (310) but fails to disclose,  disposing a second ESL  on the hard mask layer; performing a first etching process to form a first plurality of openings in the second ESL, wherein the first plurality of openings are formed above the lower level staircase structure; performing a second etching process, comprising: extending the first plurality of openings into the hard mask layer; and forming a second plurality of openings in the second ESL, wherein the second plurality of openings are formed above the upper and lower level staircase structures; and performing additional etching processes, comprising: exposing the hard mask layer, the first ESL, and the dielectric layer in the first plurality of openings and sequentially in the second plurality of openings.
The other cited arts, alone or in combination, fails to cure deficiencies of Wang.
With respect to claim 12, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

“disposing a photoresist layer on the dielectric layer; exposing the photoresist layer under a reticle, wherein the reticle comprises transparent regions over the lower level staircase structures, semi-transparent regions over the upper level staircase structures, and opaque regions; forming a first plurality of openings in the photoresist layer under the transparent regions, wherein the first plurality of openings have a depth that is about equal to a thickness of the photoresist layer; forming a second plurality of openings in the photoresist layer under the semi-transparent regions, wherein the second plurality of openings have a depth that is less than the thickness of the photoresist layer; performing one or more etching processes, comprising: exposing the dielectric layer in the first plurality of openings and sequentially in the second plurality of openings”
Wang discloses, A method for forming a three-dimensional (3D) memory structure (Fig. 6), comprising: forming a dielectric layer(211)  on a substrate (202); forming upper level and lower level staircase structures in the dielectric layer (top pair of staircases including 238 and bottom pair of staircases including 240);……forming a first plurality of openings (432, Fig. 4) ……..; forming a second plurality of openings(412)  ……..performing one or more etching processes, comprising: exposing the dielectric layer in the first plurality of openings(Fig. 4)  …….; and disposing conductive material (512, Fig. 5)  in the first and second pluralities of openings and on the conductive layers (234, Fig. 5) of the lower and upper level staircase structures, respectively but fails to disclose,  disposing a photoresist layer on the dielectric layer; exposing the photoresist layer under a reticle, wherein the reticle comprises transparent regions over the lower level staircase structures, semi-transparent regions over the upper level staircase structures, and opaque regions; forming the first plurality of openings (432, Fig. 4) in the photoresist layer under the transparent regions, wherein the first plurality of openings have a depth that is about equal to a thickness of the photoresist layer; forming the second plurality of openings (412) in the photoresist layer under the semi-transparent regions, wherein the second plurality of openings have a depth that is less than the thickness of the photoresist layer; exposing the dielectric layer sequentially in the second plurality of openings.

The other cited arts, alone or in combination, fails to cure deficiencies of Wang.
With respect to claim 18, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

“forming a contact pad  in the substrate; disposing a photoresist layer on the dielectric layer; exposing the photoresist layer under a reticle, wherein the reticle comprises transparent regions over the contact pad and semi-transparent regions over the staircase structures; forming a first plurality of openings in the photoresist layer under the transparent regions, wherein the first plurality of openings have a depth that is about equal to a thickness of the photoresist layer; forming a second plurality of openings in in the photoresist layer under the semi-transparent regions, wherein the second plurality of openings have a depth that is less than the thickness of the photoresist layer”
Wang discloses, A method for forming a three-dimensional (3D) memory structure (Fig. 6), comprising: forming a dielectric layer (211) on a substrate (202); ……forming staircase structures in the dielectric layer; …..forming a first plurality of openings  (432)….. forming a second plurality of openings (412) ……performing one or more etching processes, comprising: extending the first plurality of openings and exposing the contact pad in the first plurality of openings; and extending the second plurality of openings and exposing conductive layers of the staircase structures in the second plurality of openings; and disposing conductive material in the first and second pluralities of openings (Fig. 5) but fails to disclose, forming a contact pad (208) in the substrate; disposing a photoresist layer on the dielectric layer; exposing the photoresist layer under a reticle, wherein the reticle comprises transparent regions over the contact pad and semi-transparent regions over the staircase structures; ….in the photoresist layer under the transparent regions, wherein the first plurality of openings have a depth that is about equal to a thickness of the photoresist layer; …..in the photoresist layer under the semi-transparent regions, wherein the second plurality of openings have a depth that is less than the thickness of the photoresist layer;
The other cited arts, alone or in combination, fails to cure deficiencies of Wang.
Claims 2-11 objected to being dependent on claim 1.
Claims 13-17  objected to being dependent on claim 12.
Claims 19-22  objected to being dependent on claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        /SHAHED AHMED/Primary Examiner, Art Unit 2813